DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
This action is responsive to communications through the applicant’s application filed on 02/10/2021.
	
Information Disclosure Statement
	IDS submitted on 03/03/2021 has been considered by examiner.  A signed and initialed copy is attached hereto.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second para.:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second para., as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the application of the one or more temporary changes" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.
Claims 15, and 20 recite limitations similar to limitation in claim 1 and are rejected for the same reason.
Claim 3 recites limitation “a lifespan of the one or more changes” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. It could be  “a lifespan of the one or more temporary changes”.
Claim 17 recites limitation similar to limitation in claim 3 and is rejected for the same reason.
Claim 1 recites limitation “receiving a configuration request to apply, to an instance of an in-memory database running on a cluster of computing nodes, one or more temporary changes to a configuration of the in-memory database” in lines 5-6.  The limitation “receiving a configuration request to apply,.., one or more temporary changes to a configuration of the in-memory database” is clear but the limitation “receiving a configuration request to apply, to an instance of an in-memory database running on a cluster of computing nodes” is unclear.  It is unknow the configuration request to apply what component to an instance of an in-memory database running on a cluster of computing nodes.
Claim 1 recites “adding, to a configuration profile associated with the instance of the in-memory database, an indication to deprecate the configuration profile” in lines 8-10.  The limitation “adding,…, an indication to deprecate the configuration profile” is clear but the limitation “adding, to a configuration profile associated with the instance of the in-memory database” is unclear.  It is unknow what component is added to the configuration profile.
Claim 1 recites “at least restoring, to a state prior to the application of the one or more temporary changes, the configuration of the in-memory database” in lines 11-13.  The limitation “at least restoring,…, the configuration of the in-memory database” is clear but “restoring, to a state prior to the application of the one or more temporary changes” is unclear and not understandable by one skill in the art.  
The limitations in claim 1 are read as receiving a configuration request to apply temporary changes to a configuration of the in-memory database, adding an indication/timestamp to deprecate the configuration profile, deprecate the configuration profile by restoring the configuration profile.  It is unclear the main points of the claimed limitations.  The request to temporary changes to a configuration, but there isn’t any changes to the configuration but only restoring the configuration. It is also unclear if adding indication to deprecate the configuration profile, or the deprecating the configuration profile be related to changing or restoring the configuration.  All the limitations in claim 1 are unrelated and not coherence.  
Claims 15, and 20 recite limitations similar to limitations of claim 1 are rejected for the same reason.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites limitation of receiving a configuration request to apply temporary changes to a configuration of the in-memory database, adding an indication/timestamp to deprecate the configuration profile, deprecate the configuration profile by restoring the configuration profile. 
The limitation of c receiving a configuration request to apply temporary changes to a configuration of the in-memory database, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.  That is nothing in the claim element precludes the step from practically being performed in the mind.  For example, “receiving” in the context of this claim encompasses the user manually gets a command of temporary changes the configuration of the in-memory database.  
The limitation of adding an indication/timestamp to deprecate the configuration profile, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind. For example, “adding” in the context of this claim encompasses the user provide a mark or tag to deprecate the configuration profile.  
The limitation of deprecate the configuration profile by restoring the configuration profile, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind. For example, “deprecating” the configuration profile is actually “restoring” the configuration of the in-memory database in the context of this claim encompasses the user undos the changes of configuration of the in-memory database.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements – using a processor to execute instructions store in memory such as to receiving, adding, restoring.  The processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving, adding, restoring) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.   
Claims 2-5 recites limitations of the configuration request specifies the lifespan of the temporary changes as deprecation timespan, using default lifespan if the configuration request does not specify the lifespan, deprecating the configuration profile based on the deprecation timestamp, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind. For example, user manually provides time period for temporary changes the configuration, or uses default time period for temporary changes the configuration, user deprecates the configuration profile for the time period.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims 2-5 recite an abstract idea.
Claims 6-10 recites limitations of creating the configuration profile, deleting the configuration profile, applying the temporary changes, restoring to a default configuration of the in-memory database, resolving a defect at the in-memory database as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind. For example, user manually performs the creating, deleting the configuration profile, changes and restoring the configuration, and solving the defect of the in-memory database. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims 6-10 recite an abstract idea.
Claims 11-14 recites limitations of adding the configuration profile to a list for deprecating,  temporary changes including adjusting the parameters of the system database and the tenant database as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind. For example, user manually adds a configuration profile to a list, and adjusts the parameters of the databases. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims 11-14 recite an abstract idea.
Claims 15-20 recites limitations similar to limitations of claims 1-5 and are rejected for the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Molka et al (Pub No. US 2016/0328273) and further in view of Brown et al (Pub No. US 2013/0074074).
With respect to claim 1, Molka discloses a system, comprising: 
at least one data processor; and 
at least one memory storing instructions, which when executed by the at least one data processor, result in operations comprising: 
receiving a configuration request to apply, to an instance of an in-memory database running on a cluster of computing nodes, one or more temporary changes to a configuration of the in-memory database 
(Molka: para.[0003]-[0006], [0047], [0055]-[0058], [0132]-[0133], [0146], Fig 1B & 17-18: receive a configuration to configure in-memory database cluster representing an instance of an in-memory database running on a cluster of computing nodes, wherein the computing nodes are representing by servers, the configuration includes a identifier that identifies a configuration profile of  the workload placement or SLA, such as identifier of an initial workload placement that includes initial conditions, the conditions specifying a value for each parameter of the in-memory database); 
in response to the configuration request, adding, to a configuration profile associated with the instance of the in-memory database, an indication to deprecate the configuration profile
(Brown: fig. 2 and para.[0014]-[0016], Each instance property 202, 203, 204-n has a name, an expiration, and a value. Another instance may read a particular instance value by using the instance property name to identify the desired value. Alternatively, a group of individual instance properties 204-n may be combined into a property bag 205); and 
deprecating, based at least on the configuration profile being associated with the indication, the configuration profile by at least restoring, to a state prior to the application of the one or more temporary changes, the configuration of the in-memory database
(Brown,  [0043]-[0045], The lifetime of the configuration and context data can be managed using the expiry property that manages the lifetime of the instance properties, when publishing instance properties, the owning instance can optionally specify a property value expiration time, when an expired property is requested, the hosting infrastructure notifies the instance that originally published this instance property. If the instance would rather not be notified when a missing/expired property is requested, it can specify a default value to be returned).
Claim 2 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Brown teaches wherein the indication includes a deprecation timestamp (Brown: fig. 2 and para. [0014-0016], Each instance property 202, 203, 204-n has a name, an expiration, and a value. Another instance may read a particular instance value by using the instance property name to identify the desired value. Alternatively, a group of individual instance properties 204-n may be combined into a property bag 205. Brown, para. [0043-0045], The lifetime of the configuration and context data can be managed using the expiry property that manages the lifetime of the instance properties. When publishing instance properties, the owning instance can optionally specify a property value expiration time. When an expired property is requested, the hosting infrastructure notifies the instance that originally published this instance property. If the instance would rather not be notified when a missing/expired property is requested, it can specify a default value to be returned.).
Claim 3 is rejected for the reasons set forth hereinabove for claim 2 and furthermore Brown teaches wherein the configuration request specifies a lifespan of the one or more changes, and wherein the deprecation timestamp corresponds to the lifespan indicated in the configuration request (Brown, fig. 2 and para. [0014-0016], Each instance property 202, 203, 204-n has a name, an expiration, and a value. Another instance may read a particular instance value by using the instance property name to identify the desired value. Alternatively, a group of individual instance properties 204-n may be combined into a property bag 205. Brown, para. [0043-0045], The lifetime of the configuration and context data can be managed using the expiry property that manages the lifetime of the instance properties. When publishing instance properties, the owning instance can optionally specify a property value expiration time. When an expired property is requested, the hosting infrastructure notifies the instance that originally published this instance property. If the instance would rather not be notified when a missing/expired property is requested, it can specify a default value to be returned.).
Claim 4 is rejected for the reasons set forth hereinabove for claim 2 and furthermore Brown teaches wherein the deprecation timestamp corresponds to a default lifespan of the one or more temporary changes in response to the configuration request failing to specify a lifespan for the one or more temporary changes (Brown, fig. 2 and para. [0014-0016], Each instance property 202, 203, 204-n has a name, an expiration, and a value. Another instance may read a particular instance value by using the instance property name to identify the desired value. Alternatively, a group of individual instance properties 204-n may be combined into a property bag 205. Brown, para. [0043], The lifetime of the configuration and context data can be managed using the expiry property that manages the lifetime of the instance properties. When publishing instance properties, the owning instance can optionally specify a property value expiration time. When an expired property is requested, the hosting infrastructure notifies the instance that originally published this instance property. If the instance would rather not be notified when a missing/expired property is requested, it can specify a default value to be returned.).
Claim 5 is rejected for the reasons set forth hereinabove for claim 2 and furthermore Brown teaches wherein the deprecating of the configuration profile is performed in response to a current time exceeding the deprecation timestamp(Brown, fig. 2 and para. [0014-0016], Each instance property 202, 203, 204-n has a name, an expiration, and a value. Another instance may read a particular instance value by using the instance property name to identify the desired value. Alternatively, a group of individual instance properties 204-n may be combined into a property bag 205. Brown, para. [0043-0045], The lifetime of the configuration and context data can be managed using the expiry property that manages the lifetime of the instance properties. When publishing instance properties, the owning instance can optionally specify a property value expiration time. When an expired property is requested, the hosting infrastructure notifies the instance that originally published this instance property. If the instance would rather not be notified when a missing/expired property is requested, it can specify a default value to be returned.).
Claim 6 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Brown teaches wherein the configuration request comprises a request to create the configuration profile to include the one or more temporary changes (Brown, fig. 2 and para. [0014-0016], Each instance property 202, 203, 204-n has a name, an expiration, and a value. Another instance may read a particular instance value by using the instance property name to identify the desired value. Alternatively, a group of individual instance properties 204-n may be combined into a property bag 205. Brown, para. [0043-0045], The lifetime of the configuration and context data can be managed using the expiry property that manages the lifetime of the instance properties. When publishing instance properties, the owning instance can optionally specify a property value expiration time. When an expired property is requested, the hosting infrastructure notifies the instance that originally published this instance property. If the instance would rather not be notified when a missing/expired property is requested, it can specify a default value to be returned.).
Claim 7 is rejected for the reasons set forth hereinabove for claim 6 and furthermore Brown teaches wherein the deprecating of the configuration profile further includes deleting the configuration profile (Brown, para. [0016-0018], The publishing instance has the capability to publish instance properties, update or overwrite published instance properties, or to delete instance properties. The publishing instance may also create a property bag comprising one or more instance properties. The publishing instance may also delete an existing property bag. The instance may perform one or more of these actions in one episode atomically, which allows for the operation of the multi-set and multi-get operations described below.).
Claim 8 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Brown teaches wherein the configuration request comprises a request to apply, to the configuration profile currently used for configuring the instance of the in-memory database, the one or more temporary changes(Molka, para. [0008-0010], refining the optimization solution includes updating the optimization program in the workload placement system and refining the optimization solution based at least on the updating.  Para. [0051-0057], if workloads change, for example, then the optimization can be re-run.  Para. [0058], updating.).
Claim 9 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Brown teaches wherein the configuration of the in-memory database is restored to a default configuration of the in-memory database(Molka, para. [0122], The generic methodology can be applied to an important optimization problem that considers the minimization of memory consumption to prevent memory exhaustion and potential swapping in in-memory database clusters. The ease of integrating an additional memory occupation model into the optimization-based formulation can also be demonstrated. To represent the above optimization problem, for example, the objective function shown in equation 411 can be chosen, which minimizes the total sum of per-server memory occupation M.sub.i for K in-memory database servers. Since this requires a model to estimate M.sub.i, a new memory occupation estimator of the following form can be developed, as shown in equation 412 and the estimator can be added to the constraint set of the optimization program.).
Claim 10 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Brown teaches wherein the one or more temporary changes are applied to resolve a defect at the in-memory database(Molka, para. [0067-0070],  FIG. 2 is a graph 200 of example potential improvement of resource usage. For example, four different workload placements 206-212 in a four server scenarios are shown. The associated memory occupation 202 can be analyzed relative to ascending optimization levels 204 for the workload placements 206-212 (e.g., not optimized, poorly optimized, optimized and well optimized). As revealed above with respect to FIG. 2, workload placement can have a huge impact on the memory occupation, indicating that improvements of memory usage up to 45% are possible compared to a non-optimized workload placement. This can strongly motivate an approach of efficiently seeking for optimal workload placements.).
Claim 11 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Brown teaches further comprising: creating, by a job scheduler, a job executing a script to identify one or more configuration profiles having the indication, and add, based at least on the configuration profile being associated with the indication, the configuration profile to a list for deprecation(Molka, para. [0008-0012],  In a first aspect, combinable with any of the previous aspects, defining the optimization model includes: identifying at least one optimization objective for the optimization model, the at least one optimization objective selected from a group comprising query response times, query throughputs, memory occupation, and hardware/energy cost; identifying and adding response time, throughput and resource constraints to an optimization program in the workload placement system, the response time, throughput and resource constraints including a maximum response time, a minimum throughput, a maximum server utilization, and a maximum memory usage, the identifying and adding using the at least one optimization objective; and setting performance model constraints in the optimization program.).
Claim 12 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Brown teaches wherein the instance of the in-memory database is part of a container forming pod, and wherein the container further includes one or more resources required to satisfy one or more dependencies associated with the in-memory database(Molka, [0043-0045].  Molka, para. [0008-0012],  In a first aspect, combinable with any of the previous aspects, defining the optimization model includes: identifying at least one optimization objective for the optimization model, the at least one optimization objective selected from a group comprising query response times, query throughputs, memory occupation, and hardware/energy cost; identifying and adding response time, throughput and resource constraints to an optimization program in the workload placement system, the response time, throughput and resource constraints including a maximum response time, a minimum throughput, a maximum server utilization, and a maximum memory usage, the identifying and adding using the at least one optimization objective; and setting performance model constraints in the optimization program.).
Claim 13 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Brown teaches wherein the instance of the in-memory database includes a system database and at least one tenant database, and wherein the application of the one or more temporary changes includes adjusting the one or more parameters of the system database to configure the system database and/or the at least one tenant database(Molka, para. [0138], In some implementations, classification-based machine learning can be used to schedule tenants in multi-tenant databases. Tenant and node-level behavior can be characterized based on performance metrics collected from database and operating system layers, and the frameworks can be validated in a PostgreSQL environment. Molka, [0043-0047], [0055-0058], [0133], [0141].).
Claim 14 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Brown teaches wherein the configuration profile is defined as a configuration map comprising a resource at the cluster of computing nodes(Molka, 0045-0047], [0056-0058], [0132-0135], [0138], [0141]: in response to verifying the presence of in-memory database cluster, and based on the  configuration profile representing by the profile or SLA of  workload placement , configuring the in-memory database cluster, which includes setting parameters to values specified in the configuration profile of  workload placement via parameterization module as described in [0057].).
Claims 15-20 recite limitations similar to limitations of claims 1-5 and are rejected for the same reason.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU NGUYET T LE whose telephone number is (571)270-1093. The examiner can normally be reached Monday-Friday 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




05/21/2022
/THU NGUYET T LE/           Primary Examiner, Art Unit 2162